Case 3:19-cr-00188-MMH-JBT Document1 Filed 10/24/19 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

V. Case No.  3:19-cr-] 34- > UBT

Cts. 1-3: 8 U.S.C. § 1253(a)(1)
JOHN DOE

a/k/a Freddie Lee Davis, Jr.

a/k/a Frederick Davis bo
a/k/a Dave Davis 525 3

a/k/a Patrick Constantine Melbourne fo “ty
a/k/a Patrick Melburn Bae oy e
a/k/a Joseph Gordon aae * m
a/k/a Ricardo Noel Jones ton S&S ~
a/k/a Frank Victor Douglas aa.

a/k/a Danny Keith Brooks 2 =

INDICTMENT

The Grand Jury charges:
COUNT ONE

On or about April 17, 2019, in Baker County, in the Middle District of

Florida, the defendant,

JOHN DOE,
a/k/a Freddie Lee Davis, Jr.,
a/k/a Frederick Davis,
a/k/a Dave Davis,
a/k/a Patrick Constantine Melbourne,
a/k/a Patrick Melburn,
a/k/a Joseph Gordon,
a/k/a Ricardo Noel Jones,
a/k/a Frank Victor Douglas,
a/k/a Danny Keith Brooks,
Case 3:19-cr-00188-MMH-JBT Document1 Filed 10/24/19 Page 2 of 6 PagelD 2

an alien in the United States, against whom a final order of removal from the
United States was outstanding by reason of his being a member of one or more of
the classes of aliens described in Title 8, United States Code, Section 1227(a), more
specifically, the class of aliens described in Section 1227(a)(1)(A), having been, at
the time of his entry into the United States, within a class of aliens inadmissible by
the law existing at such time because he entered the United States without being
inspected by an immigration officer, did willfully fail and refuse to make timely
application in good faith for travel and other documents necessary to his departure
from the United States and did willfully take action designed to prevent and
hamper, and with the purpose of preventing and hampering, his departure
pursuant to the final order of removal, and at the time of the offense he was a
member of the class of aliens described in Section 1227(a)(2)(A)(iii), having been
convicted of an aggravated felony after his entry into the United States.

In violation of Title 8, United States Code, Section 1253(a)(1).

COUNT TWO
On or about June 20, 2019, in Baker County, in the Middle District of
Florida, the defendant,
JOHN DOE,

a/k/a Freddie Lee Davis, Jr.,
a/k/a Frederick Davis,
Case 3:19-cr-00188-MMH-JBT Document1 Filed 10/24/19 Page 3 of 6 PagelD 3

a/k/a Dave Davis,

a/k/a Patrick Constantine Melbourne,

a/k/a Patrick Melburn,

a/k/a Joseph Gordon,

a/k/a Ricardo Noel Jones,

a/k/a Frank Victor Douglas,

a/k/a Danny Keith Brooks,
an alien in the United States, against whom a final order of removal from the
United States was outstanding by reason of his being a member of one or more of
the classes of aliens described in Title 8, United States Code, Section 1227(a), more
specifically, the class of aliens described in Section 1227(a)(1)(A), having been, at
the time of his entry into the United States, within a class of aliens inadmissible by
the law existing at such time because he entered the United States without being
inspected by an immigration officer, did willfully fail and refuse to make timely
application in good faith for travel and other documents necessary to his departure
from the United States and did willfully take action designed to prevent and
hamper, and with the purpose of preventing and hampering, his departure
pursuant to the final order of removal, and at the time of the offense he was a
member of the class of aliens described in Section 1227(a)(2)(A)(ili), having been

convicted of an aggravated felony after his entry into the United States.

In violation of Title 8, United States Code, Section 1253(a)(1).
Case 3:19-cr-00188-MMH-JBT Document1 Filed 10/24/19 Page 4 of 6 PagelD 4

COUNT THREE
On or about July 23, 2019, in Baker County, in the Middle District of
Florida, the defendant,
JOHN DOE,

a/k/a Freddie Lee Davis, Jr.,

a/k/a Frederick Davis,

a/k/a Dave Davis,

a/k/a Patrick Constantine Melbourne,

a/k/a Patrick Melburn,

a/k/a Joseph Gordon,

a/k/a Ricardo Noel Jones,

a/k/a Frank Victor Douglas,

a/k/a Danny Keith Brooks,
an alien in the United States, against whom a final order of removal from the
United States was outstanding by reason of his being a member of one or more of
the classes of aliens described in Title 8, United States Code, Section 1227(a), more
specifically, the class of aliens described in Section 1227(a)(1)(A), having been, at
the time of his entry into the United States, within a class of aliens inadmissible by
the law existing at such time because he entered the United States without being
inspected by an immigration officer, did willfully fail and refuse to make timely
application in good faith for travel and other documents necessary to his departure
from the United States and did willfully take action designed to prevent and

hamper, and with the purpose of preventing and hampering, his departure

pursuant to the final order of removal, and at the time of the offense he was a
Case 3:19-cr-00188-MMH-JBT Document1 Filed 10/24/19 Page 5 of 6 PagelID 5

member of the class of aliens described in Section 1227(a)(2)(A)(iii), having been
convicted of an aggravated felony after his entry into the United States.

In violation of Title 8, United States Code, Section 1253(a)(1).

 

A TRUE BILL,
Foreperson U

MARIA CHAPA LOPEZ
United States Attorney

By: Vi

ARNOLD B. CORSMEIER
Assistant United States Attorney

a ed
Sy: ee eg
FRANK TALBOT
Assistant United States Attorney

Chief, Jacksonville Division
Case 3:19-cr-00188-MMH-JBT Document1 Filed 10/24/19 Page 6 of 6 PagelD 6

scs £98 OdD

 

 

$ Ted

 

 

Cl FPR

a
Ay"
“6102 ‘19qG0190 jo

Aep TZ, sty] 11NOD Usdo UI peyly

 

on! 0 uosiada10 4
Tame

‘Trg eno V

 

(Ieesz1 § OSA ‘suoneorA

DINAALLOIGNI

 

syooig yyosyy Auurq e&/4/e
Se[snoq JOJIA YURI e/Y/e
SouOsr [ION Opseory e/y/e
uoploy ydasor v/3/e
uIngpeyY[ xorned e/yA/e
dUINO|a|J 9UURISUOD Youyneg e/yx/e
STAR] JAR] B/H/P
SIAR] YOLMOpaly B/A/e
‘If “SIAR 99T SIppaly V/Y/e
4Od NHOfL
"SA
VOTTHNV AO SHLV.LS GALINA AHL
UOISIATC] d[JIAUOSyOeL
plo] JO LOSI eIPPYAL
LYNOO LORILSIC SALV.LS GE.LINA

 

 

“ON pastsoy 61/¢c/01
pe-dioO WaoOd
